 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Cotton Lumber CompanyandTeamsters Union,Local 413,affiliatedwith the International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 9-CA-5458August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND JENKINSOn May 19, 1970, Trial Examiner Lowell Goerlichissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer'sDecision.Thereafter,Respondentfiledexceptions to the Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions and brief ofRespondent, and the entire record in the case, andhereby adopts the findings,' conclusions,' and recom-mendations of the Trial Examiner, as modified below.'The Trial Examiner'sfindings and conclusions are based,in part,upon credibility determinations,to which the Respondent has exceptedRespondent also contendsthat the TrialExaminer was biased and preju-dicedAfter careful review of the record, we conclude that the TrialExaminer's credibility findings are not contrary to the clear preponderanceof all relevant evidenceAccordingly,we find no basis for disturbingthese findingsStandard Dry Wall Products, Inc,91NLRB 544, enfd188 F 2d 262 (C A 3) We also find no support in the record forthe charge of bias and prejudiceRespondent has also excepted to the Trial Examiner's finding of lackof credible proof of a seasonal business decline at Cotton Lumber Evenassuming that a decline existed, we would still find a violation of Sec8(a)(3) in the circumstances of this case'In agreeing with the Trial Examiner that Frederick Boss and CharlesBoss werediscriminatorily discharged on November 7, 1969, we donot find it necessary to decide whether Roy Dials, Sr,was a supervisorwithin the meaning of the Act,and do not adopt the Trial Examiner'sfindings in this regardWe would find a violation of Sec 8(a)(3) inany event since we are satisfied that given the totality of circumstancesin this case,knowledge of the Boss brothers'union activities can reasonablybe imputed to RespondentHowever, we do not adopt the Trial Examiner's conclusion that theRespondent violated Sec 8(a)(1) of the Act by advising an employeethat his name was on the eligibility list and urging him to vote againstthe Union in the forthcoming election, or by expressing the view thatthe Union would never win an electionORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, as modified below,and orders that Respondent, The Cotton LumberCompany, Columbus, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order, as hereinmodified:1.Delete paragraphs 1(c) and (d) of the TrialExaminer's Recommended Order and renumber theremaining paragraphs consecutively.2.Delete the fifth indented paragraph of the Appen-dix to the Trial Examiner's Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: A charge was filedby Teamsters Union Local 413, affiliated with theInterna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, on December 19, 1969,and was served on The Cotton Lumber Company, theRespondent herein, by registered mail on December 22,1969A complaint and notice of hearing was issued onJanuary 30, 1970, in which it was alleged that the Respond-ent had violated Section 8(a)(1) of the Act through itssupervisor, Fred Blaine, by telling a newly hired employeenot to have anything to do with the Union and not totalk to any other employees about the Union, by tellingan employee that the Union would never be voted inat the Respondent's location, and bytelling anemployeethat his name was on the eligibility list and that he shouldvote against the Union in the forthcomingelection. Inthe complaint it was further alleged that the Respondentviolated Section 8(a)(3) of the Act by discnminatonly dis-charging employees Charles P Boss and Frederick G. Bosson November 7, 1969The Respondent filed timely answer denying that it hadengaged in or was engagingin any of the unfair laborpractices alleged and specifically pled that "the Respondent:harges the truth to be that the Regional Director ofRegion9 is assistingthe Unionin harassing the managementof The Cotton Lumber Companyinaneffort to carryout a threat made during a prior case."'The case came on for hearing on April 1 and 2, 1969,at Columbus, Ohio. Each party was afforded a full opportu-nity to be heard,call, examineand cross-examinewitnesses,to argue orally on the record, to submit proposed findingsof fact and conclusions, and to file briefs. All briefs havebeen carefully considered by the Trial Examiner.`The Respondent produced no credible proof in support of this allegeddefense185 NLRB No. 51 THE COTTON LUMBER COMPANYUpon the whole record and upon his observation ofthe witnesses the Trial Examiner makes the followingFINDINGSOF FACT, CONCLUSIONS AND REASONSTHEREFORITHE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all times materialherein an Ohio corporation engaged in the retail and whole-sale of lumber and lumber related products at its locationin Columbus, Ohio. During the past 12 months, a representa-tive period, the Respondent purchased and caused to beshipped to its Columbus, Ohio, location goods valued inexcess of $50,000 directly from places located outside theState of Ohio During thesame12-month period Respondenthad total sales of products to customers in excess of$500,000.At all times material herein the Respondent is and hasbeen an employer as defined in Section 2(2) of the Actengaged in commerce and in operations affecting commerceas defined in Section 2(6) and (7) of the Act, respectively.iITHE LABOR ORGANIZATION INVOLVEDTeamsters Union, Local 413, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein referred to as the Union, isand has been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESTHE FACTSAt all times mentioned herein the Union was engagedin an organizational campaign which culminated in anelection on November 25, 1969. Several weeks before theelection, on November 7, 1969, General Foreman FrederickE. Blaine laid off Charles P Boss and Frederick G Boss,twin brothers The General Counsel claims that these layoffswere in fact discriminatory discharges and in violationof Section 8(a)(3) of the Act At the time the Respondentemployed around 30 employees.Charles P Boss and Frederick G. Boss were hired byGeneral Foreman Blaine in August and September 1969,respectively.Charles responded by telephone to a newspaper advertise-ment which appeared in the Columbus Dispatch, a newspa-per of general circulation in Columbus, Ohio, on August19, 1969. The advertisement also appeared on August 20,21, 22, 23, 24, and 25, 1969 The advertisement read:"TRUCK DRIVERS WANTED Retail Lumber Yard.Good pay Call 237-6395 " Later in the day Charles appearedat the Respondent's premises and was interviewed by Gener-alForeman Blaine. He was hired for a full-time job' as'General Foreman Blaine testified that he told the Boss brothersthat "we had plenty of work at the time "603a truckdriver at $2 50 an hour. Charles was an experiencedtruckdriver and possessed a chauffeur's licenseDuring the interview Blaine asked Charles whether hewas at that time affiliated with a union. Charles answeredin the negative although he held a withdrawal from Local25, affiliated with the Bricklayers. Blaine further said, amongother things, "They are talking about a union in here.Tell them you don't want anything to do with it andjust be on your way."' Charles commenced work the nextday.During Charles' tenure with the Respondent he engagedin unionactivities and frequently talked to employees regard-ing the Union while loading trucks During the periodhe attended three or four union meetings His brotheralso attendedunionmeetings.On one occasion Charleswas asked by Supervisor Robert Johnson whether he knewBob Sayre, a union partisan. Charles denied that he knewSayre although he had attended the same school as Sayre.Sayre was a former employee of The Cotton Lumber Compa-ny who was working for the Blaine Lumber Company.He had mentioned the Bosses'names at a union meetingand had commented that they were favorable to the UnionSome time in SeptemberBlaineinformed Charles thathe was on the eligibility list. He told Charles "to voteno for the union and not to have anything to do withit."An election was pending at the time but it was laterpostponedIn the latter part of September Charles appeared atthe dispatch office to drop off lumber delivery slips Inthe presence of employee Jerry Taylor,Blainepointed atCharles and said, "Don't you ever think that you willever see a union in Cotton Lumber. It'll be a cold dayin hell before you see aunion inCotton Lumber. Now,just get out of here."4Prior to this incident Charles had expressed his opinionat a union meeting that the Union was "a very goodthing" and that he would vote for it. Approximately 12employees attended the meeting.On November 7, 1969, Charles' brother told him thatthey were being laid off for lack of work. Charles inquiredof Supervisor Robert Johnson whether it was true thatthey were being laid off. Johnson answered affirmativelyand said, "We are laying you and your brother off dueto lack of work. Keep in touch and when things pickup we will hire you back."Thereafter Charles contacted General Foreman Blainefor reemployment several timesBlaineinformed Charlesthat the Respondent was "not doing any hiring at thetime."Charleswas told to "keep in touch." The lasttelephone call was placedsometimein the latter part ofJanuary (after the charge herein had been filed) at whichtime Blaine reported the Respondent was "not hiring."On the day of the election (Charles voted under challenge)Charles was standing in the votingline alongwith employee'Blaine deniedthat he hadmade theseremarks or had ever saidanything to Charles about the Union Forthe reasonshereinafter notedhis denialsare not credited.'Taylor testified that he heardBlaine saytoCharles,"It'llbe acold day in hell before there will bea union inCotton Lumber Company "Blaine denied making this statement His denialis not credited. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDBud Fletcher General Foreman Blaine was standing about10 feet away and called "Bud, Bud." Charles turned towardBlaine and observed Blaine shaking his head "no "When Frederick G Boss was hired as a truckdriverin September 1969 he was told by Blaine that "it waspermanent work here " Frederick possessed a chauffeur'slicense, a requirement for operating a truck. During hisjob tenure Frederick discussed the Union with other employ-ees, truckdrivers, loaders, and boxcar men. Frederick alsotalkedwith Supervisor Ray Dials.' Frederick told Dialsthat everyone would benefit with the Union, that he andhis brother had been in the Union before, and that hewas strong for it. On the day after the union meetinginwhich Bob Sayre had mentioned the Boss twins' unionaffectionDials said to Frederick, "Is it true you guyslike aunion?Do you and your brother feel strong ona union?" Frederick replied, "As far as I am concernedyou can't beat it."Frederick had attended several union meetings beforehe was laid off.On November 7, 1969, Frederick was in the yard loadinghis truck. He had been assigned to go out the next morning,SaturdayAt quittingtimehe went into the dispatch officeto receive his paycheck.Blainehanded Frederick his checkand his brother's check and said, "Here, Ted [sic], hereisyour check and your brother's. Emerson' wants meto cut down on drivers since things are slow and thereisa lack of work here. He' wants me to cut down to10 drivers and he wants me to let you and your brothergo since you were the last two drivers."6After his layoff Frederick contacted Blaine seeking reem-ployment. He said that he "did sort of beg " Blaine toldhim things were slow and there was nothing for him.Frederick's last call was in the latter part of Decemberatwhich time he advised Frederick, "There is nothinghere" and then "rudely hung up the phone."After theBosseswere laid off, Fred Beavers, Tom Miller,and George Young were hired as truckdrivers in December1969, February 1970, and March 1970, respectively MillardShamblin, a soldier on leave, also worked as a truckdriver2 or 3 weeks in December 1969.The parties stipulated that the Trial Examiner could take judicialnotice of the transcript in Cotton Lumber Company,Arlington LumberCo, and Blaine Lumber Co,Case 9-CA-5296 (182NLRB No 43)and draw such conclusions therefrom as might be material to this proceed-ingAccordingly the Trial Examiner finds that Ray Dials was employed10 years by the Respondent and filled Supervisor Johnson's positionwhen Supervisor Johnson was acting for General Foreman Blaine andduring the remainder of the time he worked as a loader and rank-and-file employeeDialswas engaged in Johnson's work about one-third of the hours he was employed In agreement with my brotherFoley,who wrote the decision in Case 9-CA-5296,it is found thatDials is a supervisor within the meeting of the ActIn Case 9-CA-5296(182 NLRBNo 43)Emerson is referred toasWilliam E Blaine, Sr All the stock in the Respondent is ownedby William E Blaine, Sr, and William E Blaine,Jr, his sonBlaine testified that he conferred with no one with regard to thelayoff of the Boss brothers,itwas his sole decision He further testifiedthat his decision to lay off the Boss brothers was reached possiblythe day beforeCredited evidence indicates that the Bosses were not the "last twodrivers " After Charles was hired Doug Baisden was hired as a boxcarman and was later transferred to truck driving after Frederick was hiredas a truckdriver Baisden was not seen at union meetingsBlaine admitted that the Boss brothers "as a rule dida pretty good fob " Blaine also admitted that he had receivedapproximately four telephone calls from the Boss brothersinwhich they asked for work and, although at least onecallwas received from the Boss brothers in December,he hired truckdriver Fred Beavers and during the samemonth returned Millard Shamblin to truck driving work.The Boss brothers were told the "work had not pickedup at that time."As to why the Boss brothers were laid off Blaine testified,"In the wintertime it gets pretty bad and our season slacksoff.They were the last two that we hired, so that's thereason I let them go " Blaine said that "it slacked down";however, he was indefinite and evasive in credibly explainingthe source of his information that the Respondent's businesswas slacking down 9Blaine admittedthat truckdrivers Tom Miller and GeorgeYoung were also hired, respectively, in February 1970and March 1970. Blaine explained that he did not recalltheBoss brothers in that he "assumed they had gonetowork or something, not hearing from them for threemonths." He further explained, "I didn't have any telephonenumbers or anything. At the time they went to workIwas out of application blanks and the only thing Ihad was W-2 forms on the two boys. If they would havegiven me their telephone numbers and addresses or anythingat all and our work picked up, I would be glad to callthem But I had no way-I didn't have the time to gochasing around the country looking for the boys "10Blaine offered these answers to the following questionsQ Now, how was it brought to your attention that there wasa great enough falloff in business between September,when youhired the last Boss and November7th when youdischarged themboth')How was it brought to your attention that there was so muchof a falloff of business that it was necessary for you to lay offthe two employees9A Well, every load of lumber that goes out of the yard comesthrough my desk to me We have about six men that are writingtickets constantly from telephone calls or from contractsThe contractor calls and says,"Iwant this building, this house,"or whatever it is That also goes through me And when I havepiles of tickets to be delivered, I am busyBut when they trickle down to where I have three or four ata time, it's a job to keep the men busy And I got to let somebodygo If that is the trend,Imean weatherwise,and everything concernedQ Yes You laid two men off, you predicted that you wouldn'tneed them?A That's correctQ What did you base that prediction onA I can see I didn'thave the merchandise to send out but Ihave also had work there for the different men on these jobs,building apartment buildings mostly,and they have finished onephase,maybeThey don'thave the other phase in a spot wherethey can demand laborSo I notice there is going to be several weeks or maybe a monthbefore that project will go, if they have the weatherQ How do you find these things out9 Do the salesmen tell you?A They aretalking to them all the time on the phoneQ How do youget that information)A I am right thereQ You hearthe salesmen talking?A Well, they tell me°CharlesBoss crediblytestifiedthat when he was employed Blainegave him a card to fill out on which he entered his name, telephonenumber, address,and who to contact in case of emergency,and since(cont'd) THE COTTON LUMBER COMPANYBlaine alsoexplained, "I hadn't heard from the Bossboys in 3 months and of course, then I learned that theyhad made some kind of charges against Cotton Lumber "Although Blaine asserted he did not have theBossbrothers'addresses he made no attempt to get their addresses whenhe laid them off, nor did he attempt to reach the Bossbrothers when he hired additional truckdrivers.Generally the Respondent during slack periods laid offboxcar employees rather than truckdrivers. As explainedby Supervisor Dials to Charles C. Boss "they usually putthe truckdrivers in the boxcars to unload the boxcars soat least you will make a 40-hour week "CONCLUSIONS AND REASONS THEREFORFirst:Credibility is a strong factor in ascertaining whetherthe Respondent is guilty as charged Frederick E. Blaine'scredibility thus must be examined as well as that of otherwitnessesWhile sometimesitisdifficult to find wherethe truth lies, here it appears self-evident. Blaine's attitude,demeanor, and comportment betrayed a less than skillfulattempt to accommodate the position advanced by hisemployer."Blaine'sinstinctswere to tell the truth andno doubt he was aningenuousman unaccustomed to dissem-bleHowever, the fact that this was his character renderedmore obvious his shading of the truth, for he was a poordissemblerNot given to lying, a lie appeared to stickin his throatOn the other hand theBossbrothers were forthrightand honest in their answers.Thus whereBlaine'stestimony conflicts with other wit-nessesit isdiscredited.Second:The General Counsel has alleged On or aboutthe dates indicated below, Respondent interfered with,restrained, and coerced employeesat itsColumbus, Ohio,location in the exercise of the rights guaranteed in Section7 of the Act by the conduct of the said Fred Blame-(a)On or about August 19, 1969, in telling a newlyhired employee not to have anything to do with the Unionand not to talk to any other employees about it.such timehe had received by mail his W-2 forms and that of hisbrother inenvelopes bearing thewords "Cotton Lumber Company,"addressedto 122 Johnstown Road,the addresson the card referredto above A telephone number, 471-0356 is listedfor the same addressin the telephone book" Blaine testifiedQ Do you sometimescall back employees who you laid off?A Yes, sure Why wouldn't I, if they hadbeen goodemployees?Q. What about the twoBoss brothers,did they appear to begood employees?A. They drove trucksQ What abouttheir work record whilethey werewithyou, goodor bad?MR THOMPSON Give him a clueMR RECTOR- That'shis problemDo you know? Tell usTHE WITNESSIam just holding still on this one for just amoment Excuse me, sirQ. (By Trial Examiner) You may takewhatever time you needto frame your answers,Mr Blaine asallwitnesses mayA I have hadsome complaints on their work,but as a rulethey did a pretty good jobItwould seem from the foregoing responses of Blaine that he was weighingwhat answer would best suit his employer Finding no clue, he didwhat was his natural inclination,he told the truth605(b)Sometime in early October 1969, the exact datebeing unknown to the Regional Director, in telling anemployee that the Union would never be voted in at therespondent's location(c) Sometime in mid-October 1969, the exact date beingunknown to the Regional Director, in telling an employeethat his name was on the election eligibility list and thathe should vote against the Union in the forthcoming electionThe Trial Examiner finds that these allegations are welltaken and that they are supported by a preponderanceof the testimony and the record as a wholeThird.-The General Counsel contends that the layoffsof the Boss brothers were in fact discriminatory discharges.Not so claims the Respondent and fixes the reason forthe layoffs as low seniority and lack of work.12"Management can discharge for good cause or bad cause,or nq cause at all. It has, as the master of its own businessaffairs, complete freedom with but one specific definitequalification. It may not discharge when the real motivatingpurpose is to do that which Section 8(a)(3) forbids" PortableElectricTools, Inc. vN.L.R.B.,309 F 2d 423, 426 (C.A7).See alsoN.L.R.B. v Little Rock Downtowner, Inc.,341 F.2d 1020, 1021 (C.A 8). However the "mere existenceof valid ground for a discharge is no defense to a charge'that the discharge was unlawful, unless the discharge waspredicated solely on those grounds, and not by a desireto discourage union activity "N.L.R.B. v Symons Manufac-turingCo.,328 F.2d 835, 837 (C.A 7) "A justifiableground for dismissal is no defense if it is a pretext andnot the moving cause."N L R B v. Solo CupCo., 237 F.2d521, 525 (C.A 8) "the `real motive' of the employerin an alleged 8(a)(3) violation is decisive"N.L R.B.vBrown Food Store,380 US. 278, 287. "It is the `truepurpose' or `real motive' in hiring or firing that constitutesthe test."Local 357, International Brotherhood of Teamsters[Los Angeles-SeattleMotor Express] vN L R.B,365U.S. 667, 675."Section 8(a)(3) prohibits discrimination in regard totenure or other conditions of employment to discourageunion membership. . . . It has long been established thata finding of violation under this section will normallyturn on the employer's motivation."American Ship BuildingC o v N..L.R.B,380 U S 300,311The question is " `not whether there existed a validground for discharge, but whether the stated ground was thereal one'J P Stevens and Co v N.L R B , 38F 2d 292,300 (2d Cir. 1967)",N L R B v. Ulbrich Stainless Steels,Inc ,393 F.2d 871, 872 (C A 2). Moreover it is taught that"[t]he Board is not compelled to accept the employer'sstatement when there is reasonable cause for believing thatthe ground put forward by the employer was not the trueone, and that the real reason was the employer'sdissatisfactionwith the employee's union activity."TheGreat Atlantic and Pacific Tea Co v. N L R.B.,354 F 2d707, 709 (C.A 5)." The Respondent asserts that the layoffs were the result of theseasonal nature of the respondent's business if the seasonal nature wereassumed, such fact would hold sparse probative value since it was notcredibly shown that the alleged seasonal nature of the Respondent'sbusiness was considered at all in effectingthe layoffs of theBoss brothers 606DECISIONS OFNATIONALLABOR RELATIONS BOARDThe Trial Examiner does not believe that the groundput forward by Respondent Cotton Lumber Company forthe Boss brothers' layoffs was the true one. First,Blainewas not a credible witness; second, the reason given forthe layoffs was false for neither were the Boss brothersthe last two truckdrivers hired" nor was there credibleproof that the alleged slacking off of business was a control-ling factor; and third, whereasBlaine claimedsole responsi-bility for the layoffs, credited testimony establishes thatthe layoffs were directed by William Emerson Blaine, SrSupport for a finding of unlawful motivation "is augmented[when] the explanation of the discharge offered by theRespondent [does] not stand up under scrutiny"N.L R B.v.BirdMachine Company,161 F.2d 589, 592 (CA. 1).It isfurther observed, "If one can show that every otheralternative except the fact sought to be proven is nottrue, you indirectly prove the fact is true By excludingevery other reasonable hypothesis that fact is left standingabove as proved."N.L.R.B. v.Melrose Processing Co.,351F 2d 693, 698 (C.A. 8). The Trial Examiner is of theopinion thatBlainewas concealing the real reason forthe Boss brothers' layoffs.The Trial Examiner is convinced that "the moving cause"or "real motive" of the Respondent in laying off the Bossbrothers was to discourage membership in a labor organiza-tion and to interfere with employees' "right to self-organiza-tion and to form, joinor assistlabor organizations " Control-ling factors among others in this regard are: (1) The unionanimus of the employer as disclosedin Blaine'scommissionof unfair labor practices '° (2) The employer's knowledgeof theBossbrothers'unionaffection 15 (3) Blaine's failureto call back the Boss brothers although he admitted that"as a rule . . . they did a pretty good job" and thathe had in the past called back "good employees "16 (4)Blaine'sweak and unconvincing explanation as to his sourceof knowledge of the employer's loss of business anticipatedat the time he laid off theBossbrothers. (5) Blaine'sweak and unconvincing explanation as to what occurredbetween September when he hired the lastBossbrotherand November when he laid off both brothers which causedhim to make such decision. (6) The Respondent's failureto return the Boss brothers to work although SupervisorJohnson had said "when things pick up we will hire youback." (7) Frederick G. Boss' abrupt layoff on Friday,although he had been assigned to operate his truck onSaturday and on Friday had been loading his truck for"When it was called toBlaine's attentionthat the Boss brotherswere not the last two truckdrivers hired (Baisden hadbeen hired afterCharles)Blaine explained,"Kind of funny, when you can't tell twoboys apart,it gets alittle bit confusingat times "" See alsoCotton Lumber Co,182 NLRB No 43" The credited record discloses Supervisor Dials' knowledge of theBoss brothers' union sympathyAdditionally the Trial Examiner findsthat by reason of the employer's small complementof employees theemployer's knowledge of theBossbrothers' union affectionmay beinferredWeise Plow Welding Co., Inc,123NLRB 616,Quest-ShonMark Brassiere Co,Inc, 80 NLRB 1149, 1150, enfd 185 F2d 285(CA 2),Angwe/l Curtain Company, Inc vNLR.B,192 F 2d 899,903 (C A7),NLR B v Joseph Antell,Inc, 385 F 2d 880 (C A 1)6On this subjectBlaine testified.Q. Do you sometimes call back employees who you laid off?A Yes, some Why wouldn't I, if they had been good employeesthat purpose. (8) The employer's employment of a newtruckdriver inDecember while at the time Blaine wastelling the Bosses that "work had not picked up at thattime."" (9) Blaine's failure to try to locate the Boss brotherswhen he hired new truckdrivers. (10) Blaine's failure tofollow the usual practice of transferrring truckdrivers toboxcar work during slack periods. (11) Blaine's incredibleassertion that had the Boss brothers given him "their tele-phone numbers and addresses or anything at all and ourwork picked up [he] would [have been] glad to call them"when such information was available to him. (12) Theemployer's layoffs of union partisans, the Boss brothers,and the retention of employee Baisden who was not seenatunionmeetings and was junior in length of serviceto Charles suggest disparate treatment between union andnonunion employees."The Respondent's actions as reflected by the record wereunreasonable and unnatural. Accordingly, the Trial Examin-er concludes and finds that by the layoffs of the Bossbrothers on November 7, 1969, Respondent discriminatedagainst them in violation of Section 8(a)(3) and (1) ofthe Act.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof the Act2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.By interfering with, restraining, and coercing employeesin the exercise of the rights guaranteed them by Section7 of the Act Respondent has engaged in unfair laborpracticeswithin the meaning of Section 8(a)(1) of theAct.4 By unlawfully separating Charles C Boss and FrederickG. Boss from employment on November 7, 1969, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act.5The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.IV. THE RECOMMENDED REMEDYIthaving been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.17When, as in this case, an employer fails to recall employees laidoff duringa union organizationalcampaign, but hires new employeestelling the laid off employees that "work had not picked up," the employerreveals a pretextual reason for the layoffsThe Lion Knitting MillsCompany,160 NLRB 801, 811,Welcome-American Fertilizer Co,169NLRB No 55'" InRussell-Newman Manufacturing Co, Inc. v NLR.B, 407F 2d247 (C A 5), decided February 3, 1969, the court said, "When thereis unjustified disparate treatment between represented and unrepresentedemployees designed to induce the former to abandon their union Section8(a)(3) has been violated " THE COTTON LUMBER COMPANYIthaving been found that the Respondent unlawfullyterminated the employment of Charles C. Boss and Freder-ickG Boss, it is recommended that the Respondent, inaccordance with the Board policy," offer them immediateand full reinstatement to their former or substantially equiva-lent positions and without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings they may have suffered as a result ofthe discrimination against them by payment to them ofa sum of money equal to the amount they would haveearned from the date of their discriminatory separationfrom employment to the date of an offer of reinstatement,lessnet earnings during said period to be computed ona quarterly basis in the manner established by the BoardinF.W. Woolworth Company,90 NLRB 289, and shallinclude interest at the rate of 6 percent per annum tobe computed in the manner set forth inIsisPlumbing& Heating Co.,138 NLRB 716.20RECOMMENDED ORDER21Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case,it isrecommended that the Respondent, The Cotton LumberCompany, its officers, agents, successors, and assigns, shall-1.Cease and desist from(a)Discouraging membership in the Teamsters Union,Local 413, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, by discriminatori-lydischarging any of its employees or discriminating inany other manner, in respect to their hire or tenure ofemployment or any term or condition of employment(b) Telling newly hired employees not to have anythingto do with the Union and not to talk to any other employeesabout it.(c)Telling employees that the Union would never bevoted in at the Respondent's plant(d)Telling employees that their names were on theeligibility list and that they should vote against the Unionin a forthcoming election.(e) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rightto self-organization, to form labor organizations, to joinor assist Teamsters Union, local 413, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labororganization, to bargain collectively through representativesSeeTheRushton Company,158 NLRB 1730, fn 2°The Respondent has moved to reopen the record and admit inevidence Respondent's Exhibit 6 which is composed of letters addressedto the Boss brothers of like content, to wit "You are hereby offeredreinstatement to your former position at the Cotton Lumber Co Pleasereport immediately " In that the admission of the exhibit would notalter the decision herein and in that the exhibit may be reoffered inthe compliance stage of this proceeding,the motion is denied" In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings,conclusions, andorder,and all objections thereto shall be deemed waived for all purposes607of their own choosing, and to engage in concerted activitiesfor the purpose ofmutualaid or protection as guaranteedin Section 7 of the Act, or to refrain from any or allsuch activities2.Take the following affirmative action which will effectu-ate the policies of the Act:(a) Offer Charles C. Boss and Frederick G Bossimmedi-ate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniorityor other rights and privileges and make them whole forany loss of pay that they may have suffered by reasonof the Respondent's discriminationagainstthem, inaccordance with the recommendations set forth in the sectionof this Decision entitled "The Recommended Remedy "(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessaryto analyze the amount of backpay due under the termsof this Recommended Order.(c)Notify any of the aforementioned persons if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Post at its Columbus, Ohio, plant copies of theattached notice marked "Appendix."22 Copies of said notice,on forms provided by the Regional Director for Region9, after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region9, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.27IT ISFURTHER RECOMMENDEDthat the complaint bedismissed insofaras it allegesviolations of the Act, otherthan those found in this Decision." In the event that the Board'sOrder isenforced by a Judgmentof a United States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "" In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentA Trial Examiner for the National Labor Relations Boardhas found that we laid off Charles C. Boss and Frederick 608DECISIONS OFNATIONALLABOR RELATIONS BOARDG Boss because they were for the Union and that thisviolated the law.The Act gives all employees these rights-To organize themselvesTo form, join, or help unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these thingsWe were also ordered to assure our employees that.WE WILL give these employees back their jobs,seniority, and backpay which they lost because welaid them off.WE WILL NOT lay off any employees for the samereason for which the Trial Examiner found that welaid off the above-named employees.WE WILL NOT lay off, fire, or punish you or treatyou differently in any way because you joined a unionor favor a unionWE WILL NOT tell our newly hired employees notto have anything to do with the Union and not totalk to any other employees about itWE WILL NOT tell our employees that the Unionwill never be voted in at the plant or inform employeesthat their names are on an eligibility list and theyshould vote against the unionWE WILLnotify the above-named employees if pres-ently serving in the Armed Forces of the United Statesof their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amend-ed, after discharge from the Armed Forces.All of youare free to become or remain or refrainfrom becoming or remaining members of any labor organiza-tionDatedByTHE COTTON LUMBERCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room2407, Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686